BonorablcEiarryKnox, ahairman
State Doard of Control
Austin, Texae
                           0plnson no. O-3885
Dear tXrr                  Rs: Oonstruatloaaf Subseatlon(11,
                               Soatlon 2, Senate Bill Ho. 423,
                               47th Lsglslaturo,the depert-
                               mentel~epproprlatlon bill, la
                               relation.tooerteln sthtutss.
            v:eare pleaeedto 0041~ with your letter of .Aueust
25, 194     *iah  m quoter

          wStatement: Bearingin n&ad Artlole 603 aad
     &I ertlalcsof the Statutewith refermtieto publla
     printing,e8 well em the ertlel6ain'chapter3, Pur-
     abasing 'Dlilalon,
                      ploreespeolallyArticles634 to
     664 lnolusira and any and all other pertinentprovl-
     alon of the 4,tetutes.
            qwstloa 1. .(a)Does subsection*a* oi Sec-
     tion 2, of the Gantrral
                           Pzorislonsai the Departmental
     Lpproprlatlon Bill, peaeed by the 47th Le&letlire
     o&llat v;ith.the above referredt6 Statutes,and it
     so Aow said 'Seotlon*a* supereede the above artloles,
     aab 1s the BoarAoi:Control  bound to be governed there-
     by, or are the above referred to %&Ites    still the
     eovernlngauthorityln suah matters?
            m(b)   Doe6 6ubssotlon   *d! af
                                      14?ectlon
                                              2, oi said
     CaneralPrwlsiens of the DepartmentelAppropriation
     BIU. rforeaald~oonfllctwith the aboSe referredto
     statutes,and 1f so, does said oubaeation'd' supersede
     the above artlales,end 1s the Board of Controlboo&
   .-to be governedthereby,or are the rbwe referred to
     Statutesstill the governing eutharltyin suah matters?
           "c&lestlon2. Said subfiebotlona
                                        (a* and *d@ adore-
     said, being prorlaiow of the DepsrtmentelApgroprle-
     tlon Bill end not ln elther.theElesmos~nsry,Educa-
     tional,or JualbleryAppropriationBSU; ii you hold
     the eaperrede the above referred to ertloles,do they
     am  !&to either  the Elsuaoaynery,
                                      $duoatl&el  or Zudl-
     aiory Blll,~althoa& mot o+,alned,thereln?m
Aad with hour rypplementalletter of September5, 1943, whlah
quot.1
Hon. Harry Knox, Chairman,Page 2

          RFurtharsupplementing  my letterto you under
     date or Au@st 25, 19W, in whloh a ruling was request-
     ed with referenceto the so-oalledlanaumbraaae*  prwl-
     aions of Seation 2 of the GeneralProvlaionsOS the
     DepartmentalAppropriationBill, passed by the 47th
     Lqlsleture, tho Ward ot Controldesiresto know:
         question 1. Do the provisionsin Section 2 aon-
     illat wltb Artlals
                      660 of the RerlsrdCivil Statutes
     aoverlw Wmergenoy PurahaesaV
          *Question2. Under Subdivision*d'.prwldlagt
     fThe &uptroller shall * * * have the power, aad it
     shall ba his duty,.fromtima to time, to adopt, pub-
     llsh and anfaroersssonablerules and regulationsnot
     inoonsistentherewith,for the purposeof carryingout
     the provisionsof this Aat’ * * * aan the Comptroller
     exempt any purchasefrom the provisfonsof Reotion
     *C,* and more espcalallgthat provisionthat requlree
     a purchaseordermgltlnethe prl8e of the artlali pro-
     posed to ba purohased9*
         Articles603, 634, 660 end 664, Revised Civil Statutes
ot Texas, read in suah order a8 tollaner
          "Article
            _ ._   603. . The $ard aim11 ad&dater the
     laws relatlJ&!$
                   to tne oerrous ilepartments,
                                              boards,
     institutionsand publlo officeraof the government
     herein nsmsd, end peiorm the eddltlonalduties and
     exercisethe addltlonaltunotlonrprovidedfor la
     this title, end ney combineunderit the followlag
     subdirlsfonsof lta workr
                         Public Prlatlog.
          23: Dlvlslon
              DiT1slonOi
                      of PurcheSlag
              rnwi0n 0f Auditing.
           4.   DivisionOS Design, Conetructlonend Main-
     tenance.
               Ditislonof Eetlmatessad Appropriations.
           2: Mvlslon of EleemoaynaryIastltutlont3
           7. And such other divisionaor ita work ia it
     may find aeoessaryIn the admlnlstratloaof lts duties.*
           'R~tlale 634. The Board cd Controlshall purohaw
     all the suppliesuaed by each Departmentot the State
     Government,includingthe StatePrison Sgat@m, and eaah
     eleemoaynaryln&itUtlOn,'3ormal8ohoo1,Agrloultural
     an6 MechanicalCollege,U&vsrsity oi Texas, a ndlaah
     and all o$har State Sahools or Departmentsbf tk State
     Governmenther&ofore or heraefterareated. Such sup-
     pllos to includeSurnltureand rlxturea,tsohnlaalla-
     atzuments  and books, and al1 other thingsrsqulred br
     the d.ltfe*nt. dspwtmimt6 oz Institutions, except etrlot-
     ly psrlshablagoods.*
Hon. Berry Knox, Chalrnmn,Pa&a 3

          *Artlola660. In ease of emmrgencyand where
     articlesare neasasaryend neededby any lnstltutlon,
     and It 1s Impractioableto Includethem In the annual
     contract,the su erIntendentshell make a requlsitlon
     for asne to tha ii
                      oerd of Control and the Board may
     fmthwith .purohaseeuoh ertiolein the open market.*
          “titiole664. The Eoard shell frame and transmit
     to eeoh institutiona systemof rules end regulations
     for the purche~seof such 8uppUw.1es have been deslg-
     nated by then as perlahableand 88 speclslsupplleafor
     eduaationallnntltutlons,and to whloh, oonformityby
     ell institutionsis hereby requir?d.n
         Subsection(1) of Section2 of Senate Bill No. 423, 47th
&@lature, the dcpzrtmentelspproprlationbill, reads as follows:
          “(8) The Comptrollershell approveIn advanceof
     paymentthe amount of all expendituresto be paid from
     funds for which appropriations‘havebeen made and shall
     enoumbfaand/or allot all epproprlatlons against
     x&loh purchaserequlsltlonsor orders are Issue&~
     and the Can troller shall heve the authorityto en-
     cumber andPor allot muoh other approprletlonsas he
     deem essentielto a proper and uniformsystem of
     rcoord-keepingon 0n enoumbraaoeor allotmeatbasis.
          *(b) The CoUptrOllershall heYe the authority
     and he la hereby directedto require all departments,
     oomn&~aion~, boerde, divisions, imtittutiom, agencies,
     and other units.of the State Governmentfor whioh ap-
     propriationsere made In this Act to furnishsuch in-
     formationas he deems neassaaryto mointalnapproprla~-
     tloaa on an enoumbranaeand/or allotmentbaala.
          I((a)Mter the purahf+erequlsltlonha6 baen ap-
     proved by the Board of Control,but before6 purahaee
     order for the ertlcle,or erticlesrequisitioned  has
     been made, it shall be the duty of the Boerd of Control
     to furnishthe Comptrollerfor his approvalthe orlgl-
     nel and a aopy of eel& purchaseorder,which shell show
     the depertment,oommIsslon,board, division,Institution,
    .egtiauyor other unit of State governmentmeking the
     requisition,the reqnisitionnumber, the purchaseorder
     number,,theappropriationand number oat of whioh the
     purchaseIs to be paid, e desorlptlonof the article,
     the cost of the artlale,the person or firm fran whan
     the artiolehas been QUrchsSeC,end ~uoh other lnforma-
     tlon es the Comptrbllermey require. when the Oomptrol-
     ler he8 approvedthe amount of the purchaw order he
     shell return the orlgIna1to the Board of dontrol for
   . the making of the or&r and shall retain the aopy of
     aeld purchaseorder for his reoWd8.
BOIL ferry lmox, Chalrmn,    Pa@ 4

             m(d) The Comptrollershall have the authorityto
        presorlbesuoh forms as he MJ deem neoessaryto carry
        this A& into ettcot   and he shall furtherhave the pow-
        er and It shall be his duty, from tine to time, to adopt,
        publishand enioroereasonablerules end regulationsnot
        InoonaIstentherewIthfor-thepurposeof oarrylngout the
        provisIonaoi this Aot.
             “(8) If any department,oonualsaloa, board,dlvl-
        slon, lnatltutlon,agenog, or other unit of the State
        Oovernmentshall fail or refuse to fun&h the Comp-
        trollerany or ell lnrormatlonrequlrbd under the terms
        of this Aot, or whIoh the Comptrollerrequiresunder
        the terma of this Act, the Comptrollershall not write
        or issue any warrantwhatsoeveron any of tha appropria-
        tions made ior the benefitor such Q efaultlngdepartment,
        ooxnIoslon,board,dlvlslon,agenoy or other unit of
        Etata governmentuntil the requiredInforlntlonhas been
        furnished.
             "(f) ThIa Sectionshall be erreatlverrom and
        after September1, 1941, and the Camptrollershall oause
        same to beoome operativeaa 80011as practicablethere-
        after, and not leter than January1, 19&2.R     .
          Artiolea603, 634, 660 and 664,.andothe, ielatedstat-
utes, confer oertaindutleaand powers um the Board or ~Control .
regerdingthe purahaoingof supplle6for vsrloua state dspart-
ments and institutions.
          Subsection(1) or Seotlon- 2 of Senate Bill 80. 423 ooa-
tains oertain new requirementslnoldentto the expendituresof
the suma appropriatedIn Seoflon1 OS the dot. The expenditure8
far whIoh epproprletlom are made relate to the purohesoo2 mp-
pllee for varlo~ state departmenta.   The two-foldpurpoee of
the requirementaln Subaeotion (11.18 to preventthe overdraring
af Items ot appropriationand to providea better bookkeeping
agstem for the state. The requirementsare new. They pioneer
In the Sleld of strioterand more aoouratebookkeeping for the
atete. They appertainnot to the statutorypowers oi the Boerd.
OS Control,but to the Comptrollar9amethod of handlingthe pay-
ment of the purahasesmade by the Board of Control.
          These provisionsdo not repeal,or oonstltutean attempt
to re;teal,axI8tlngstatutes. Their vItelItydoes not dependup-
on lny change.lnthe statutorylaw of the etete. !Phe legislature
has not deolaradthat the Board of Controlshall no longerpur-
okase supplies.or othsrwlselnveded statutorypower8 of the Board.
ft has r;lerely
              stipulatedthat paymentout of the appropriation
made shall be subjectto the desorlbsdadditionalrequirements.
The Board of Control1s still the parchasIngagenoy and in other
reepeoteohergqd with the edmlnlstratlonof the laws re~letlngto
&ate departmahta. The ComptrollerIs not authorizedto approve
purohaseses purohases)he Is merely requiredto abide oertaln
additions1regulationsas to the paymentfor auah purchaeeswhere-
fore he may kee the books.ofthe etate In the manner deoldedup-
on bv. the   Lad af mtnwm-
Hon. Harry %~ox, CheIrmf% PaSI 5

         With tho wisdom or proprietyof the adbitlonalrequire-
ments, neitherthis depertamnt,nor the Comptroller,nor the Board
af Control oan hsve eny oonoorn. Eaoh must follow the mendate
or the Le&~alatursif the requirementsare althin ths bounds of law.
          In tho very nature of the stupendousjob of keeping the
boob of this atate, the Le&ialatureoan only declarepurpoaea,
prescriberequIrementa,define bounds of authority,and thereupon
entrustadmlniatrstlon  to the departmentsof state involved. It
has, aa It neoeaasrllymust have done, ohareedthe Comptroller
with the duty of promulgatingthenaoeaaaryrules and regulationa
to errsot the legislntlvepurpoael It wea oompelledto give wlde
latitudeto the Comptrollerto scoept ths dutiesand reapon-
sIbIlItIesImposedand erecutethe leglslatlvemsndateIn the
most reaaIblemsnner.
                   by the Board of Control,pursuantto Its atat-
          F’urohsaes
utory dutiesand powers,rmy be ole8slrIeda8 ot three types.
First, the re&.ar purohaaeof IaolatedItems upon the basis of
oompetltlvebid8 relatingto eeoh lndIvIdualpurchase. Second,
purohesesunder annual oontraotaawarded after oompetltlvebiddIng,
whIah prescribeprioe end qualIt&?,quantitybeing e matter of au&
sequentneeds and requI?ementa. Third, 8mergenoypurohasdspur-
muant to Article660 under whloh the requirementof oompetltlve
blda, end that requirementeione, la relaxed.
           Under Subseotion(1) of Sootion 2 of Fenate Bill 423,
it 1s lPandatory upon the OWptroller to maintainall appropriations
made In Seotlon1 of the Aot on an enoumbranoea&or     allotmant
beBiB. l?eoesaarIly  in the enaotmentof Subseotlon(1) the LegIa-
l.:t&.at;d80 in contemplationof the three m8thoda or types of
             Henoe the alternativeRenounbranoe and/or allotment
bada.= be first type of puroheaeIs adaptableto.mslntenanoe
upon a atrlot enoumbranoebesla. .Thaaeoond end third types of
puupaae   are more adaptableto mslntenenoeupon an allotment
         Beoause af the multltudInouadetailsand variationaln-
he&     in runningthe buaIne8sof the state, and in purohaaing
aupplleafor departmentsof atete, num8rouaand differentrules
and regulationsmust be adopted,publish~sd  and snforoed-bythe
Camptrollerto eohlevethe type oi bookkeepingrequiredby the
Legislature.Henoe the broad rule-makingpower vested In the
Camptroller.
          ComplIanoeupon the part of ths Board of Controlwith
the’Mqul&m8nta of Subseotlon(11, and ulth the rules and regu-
lations promulgatedby the Comptrollerpurlruant thereto,will
not olroumaadba or restriotthe atetutorypowers 6f the Board
of Controlor obatruotths Board of ControlIn the executionof
its power8 and duties of purchaseIn the manner providedfor and
authorizedby statute.
         Subaeotlon(1) should not be etrlotlyor unreasonably
oonatrued. fn It8 very nature It requiresliberality of oonstiuo-
tlon‘ Ths reoognltlonand repuIremen$that appropriations  ba
maIntaInedon an allotmentbasis presupposesthe neoesaltyof
eatimstesof expendItur8sunder the ssaond end thirdmethod8bf
     Hon. Hsrry Knox, Choirman,   PO&B   6

     purohaae  and the reservingby the Canptrollerof a oertelnpar-
     ~~~f~depproprIation       r0r the payment of oblI(;ationa
                                                             yet to
                    Were this not true, and were estimatesend reser-
     vetloneof ~pp~opriatlonsnot oontempletrdby the Le~elature,
     the requirementwould he% bean dnly that approprietlons   be maln-
     talned on.011 enoumbranoebsaia. Where an estlmte, end e oorres-
     pondIngallotmentdsV8lOpB    t0 be eithertoo low or too hi&t, ad-
     @stAent can be made end It IS OOnt~plet86 under Subseotion(1)
     that adjustments  will her4 to be made. %iB the Leglalatura
     deemednor8 entiqraotory, rraa the stendpolntor the books 0s the
     tStBt8, than the oonditionsheretoforeexistingunder whloh the
     Btetu~a of en appropriotlonaooountwas al3 the while unoorteln
     end lnoapableof Escertainment.
                Statutesoaunot, of oourse,be SUOO8SSfU~y   amended or
i     repealedIn an appropriationbill. But the pleolngof restrio-
      t,ionaupon the expenditureof money8 appropriatedin the bill
      fnheres In the leglslotIv8controlover the State Treasury. Snb-
     :"sectlon(1) of Se&ion 2 Of Senate Bill 423 does not oonstltute
    y'an attemptto eooompllahthe former but the exerciseof the letter.
               It Is thereforethe oonsideredoonolusionof this de-
     pertmentthet the provlsion a oontelnedIn Subsection(1) or Sec-
     tion 2 of SeiEit8aI= 423 do not Oonfilotwlth,BUp8rBed8,emend
     or repeal Artlales603, 634, 660 and 664 of the statutesof Tex-
     es, or other related statutes.
              Your su~pler,entel
                               letter propoundsthe question,In
     additionto the one reletIn&to Artlole660, of whetherthe Cap-
     tri&lcrmay exem t any purahasefrom the provlelons0s Section0
     Of %%bB8OtiOn   (1 P .

              It la ~DUTdpInIon that Seotlono waa not'intendedto ap-
     fly t0 every ptUVhaB8traMaOtiOn and that the Comptrollerdoes
     have the authorityto extanpt purChaB8B    therefromif in the natures '~
     of 8uah pureheaea,othcmiae authorizedbythe Bt@tUt08       of Tents,
     they are incapableOS bolne subjeotedto the strictrequlremente
     0s Seotlon0.~ AB mentionedabove,it Is quit8 ObViOUsthat the
     Legislatureoould not antIoipat8eny end every contIngenoythat
     might arise rrm a bookkeepingetsndpolntend expreselylegislat8
     upon each and every pOSBIbl8 purbhesetransactionauthorizedby
     .theetetutea. NeO8aserilymuoh must have been left to the dlaora-
     tioa,ofthe BdminiBtr8tIV8departmentohergedwith enforoenent.
      ThereinlIcs the 8xplenfItIon end necessityfor the broad rule-making
      power and dIeor8tionexpressly vested in the Comptroller*adepert-
     ment. The Co)nptro~eris thereforeauthorizedto exempt purchesea
     from the letter 0s Seotlon 0 when Buoh Is Inherentlynecessary,ati
      to handle suoh p~OhBB88 in the BIBMer neOeI38Bry  and t8eSibl8to
     maintain  appropriationson an 8noumbrancoOn&/Or allotmentba8i8
      es otherwiesrsqtired by the Various   prOViSiOn  of SUbsectIOn(1).

               The BeOOlld C$l8BtiOn in your letter Of August 25th inquires
      If oertainprovIsiqn8of Subaeotion(1), oontalnedonly In Senate
      Bill i& the depertmentelspproprlatlon     bill, apply eitherto the
                               .-F
.   -


        Hon. Harry Kuox, ChoIrnon,Pegs 7

        Eleemoagnary,the Educetlonalor the Judltilery
                                                    appropriationbills,
        althoughnot oonteinedin then. They do not.
                                                 Yours very truly
                                           ATTOEIFY   CEN%nkL OF TEXAS
                                           By   B/B   201118   C. %eak&ey



                                     APZOVED OFI,WOh;CO:XITTEX
                                           BY B-X!,Chairman
        ZCS:ejljrb